Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 06 April 2022. Claims 1-2, 4-10 and 12-16 are pending and have been considered as follows. Claims 3 and 11 are cancelled.
	Response to Arguments
	Applicant’s amendments and arguments with respect to the Drawings objection as set forth in the office action of 11 January 2022 have been considered and are persuasive. Therefore, the Drawings objection as set forth in the office action of 11 January 2022 has been withdrawn.
Applicant’s amendments and arguments with respect to the Claim objections to claims 1 and 9 as set forth in the office action of 11 January 2022 have been considered and are persuasive. Therefore, the Claim objections to claims 1 and 9 as set forth in the office action of 11 January 2022 have been withdrawn.
Applicant’s amendments and arguments with respect to the interpretation of the terms under 35 USC 112(f) and rejection of claims 1-8 under the associated 35 USC 112(a) and 112(b) as set forth in the office action of 11 January 2022 have been considered and are persuasive. Therefore, the interpretation of the terms under 35 USC 112(f) and rejection of claims 1-8 under the associated 35 USC 112(a) and 112(b) as set forth in the office action of 11 January 2022 have been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 1-2, 4-10 and 12-16 under 35 USC 112(b) as set forth in the office action of 11 January 2022 have been considered and are NOT persuasive. Applicant has not amended claims 1, 2, 7, 9 and 15 in a way to overcome all the associated rejections under 35 USC 112(b) on the record. Please see 35 USC 112(b) below.
Applicant’s amendments and arguments with respect to the rejection of claims 1-2, 4-10 and 12-16 under 35 USC 101 as set forth in the office action of 11 January 2022 have been considered and are NOT persuasive:
The Examiner’s Response-
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. 
A 101 Analysis includes-
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Independent claims 1 and 9 include some limitations that recite an abstract idea such as “extract a feature point of the recognized road facility object; match and track the extracted feature point between consecutive frames among frames of the road image; obtain relative spatial coordinates of the feature point to 15minimize a difference between camera pose information predicted from the tracked feature point and calculated camera pose information; obtain absolute spatial coordinates of the feature point by correcting the relative spatial coordinates of the feature point based on a coordinate point of the GCP object whose absolute spatial coordinates are known when the GCP object is recognized; and determine the consecutive frames as key frames if the relative spatial coordinates of the feature point are moved a reference range or more between the consecutive frames, wherein obtaining the relative spatial coordinates of the feature point is performed only on the key frames”. The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “extracting … matching and tracking … obtaining … and determining …” in the context of this claim encompasses a person looking at data collected (received, etc) and forming a simple judgement (extracting, matching, tracking, obtaining and determination) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer/device to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” In the present case, the additional limitations beyond the above-noted abstract idea are “A system creating a high-definition map, the system comprising: a camera fixed to a probe vehicle to capture a road image; and a map creating device fixed to the probe vehicle to create the high-definition map using the road image received from the camera, wherein the map creating device is configured to: recognize a road facility object and a property of the road facility object from the road image by an image processing scheme including machine learning, the road facility object including at least one of a ground control point (GCP) object and an ordinary object”. Regarding the additional limitations of “creating ... map … capturing … image … and recognize … object and … property of … object … by … machine learning” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor, device, processing scheme, machine learning) to perform the process. In particular, the capturing step using a camera are recited at a high level of generality (i.e. as a general means of capturing an image by a camera), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The creating the map and recognizing object/property by machine learning steps are also recited at a high level of generality (i.e. as a general means of creating a map and recognizing object/property), and amounts to mere post solution action, which is a form of insignificant extra-solution activity. Lastly, claims 1 and 9 further recite the “system”, “camera”, “road image” “map creating device to/is configured to” and “by an image processing scheme including machine learning” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The device(s), schemes and processor(s) are recited at a high level of generality and merely automates the steps. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually.
Regarding Step 2B of the 2019 PEG, independent claims 1 and 9 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a device to perform the steps amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. The additional limitations are well-understood, routine and conventional activities because the background recites that the sensors/camera are all conventional sensors, and the specification does not provide any indication that the device is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection/capturing of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of “creating the … map … recognize … object/property … by … machine learning” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere performance which in the instant application is creating a map and recognizing object/property is a well understood, routine, and conventional function. Hence, the claim is not patent eligible. 
Dependent claim(s) 2, 4-8, 10 and 12-16 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2, 4-8, 10 and 12-16 are not patent eligible under the same rationale as provided for in the rejection of claims 1 and 9. 
Therefore, claim(s) 1-2, 4-10 and 12-16 are ineligible under 35 USC §101.

Applicant’s amendments and arguments with respect to the rejection of claims 1-2, 4-10 and 12-16 under 35 USC 103 as set forth in the office action of 11 January 2022 have been considered:
Regarding the arguments “Feature 1- recognize a road facility object and a property of the road facility object from the road image by an image processing scheme including machine learning. Feature 1 adds the "by an image processing scheme including machine learning" to the limitations of original claim 1 ... The added features are nowhere disclosed or taught in the cited references”; Applicant’s arguments have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the arguments “Feature 2- obtain relative spatial coordinates of the feature point to minimize a difference between camera pose information predicted from the tracked feature point and calculated camera pose information … the Examiner cites paras. 0016, 0017, 0018, 0024-0028, 0030-0035, 0038, 0039, and 0043 of Cho. However, the cited part of Cho simply concerns and discloses estimation of camera pose based on inertia information when it cannot be done based on the captured image, e.g., when tracking on each frame is impossible or the camera's view is blocked by an obstacle, but nowhere does it disclose or suggest obtaining relative spatial coordinates of a feature point to minimize a difference between two camera pose information obtained through different routes”. Examiner has carefully considered Applicant’s arguments and respectfully disagrees. The limitation in the independent claims merely reads as “obtaining relative spatial coordinates of the feature point to minimize a difference between camera pose information predicted from the tracked feature point and calculated camera pose information” without relating any sort of other limitation previously recited and/or how or why such minimization takes place and/or even what exactly is this difference between these two information which is being minimized. Therefore, the above limitation, under broadest reasonable interpretation, is exactly what is being taught by Cho specifically in paragraphs [0017], [0018], [0024], [0030] and [0031].
Regarding the arguments “Feature 3-determine the consecutive frames as key frames if the relative spatial coordinates of the feature point are moved a reference range or more between the consecutive frames, wherein obtaining the relative spatial coordinates of the feature point is performed only on the key frames … Zhuo, citing paras. 0050, 0072, 0073, and 0098 of the reference. However, Zhuo simply mentions extraction of key point data of a key frame image, but is silent as to whether to determining consecutive frames as key frames when a predetermined condition is met, e.g., as if the relative spatial coordinates of the feature point are moved a reference range or more between consecutive frames, the consecutive frames are determined as key frames”. Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Examiner points to paragraphs [0073] and [0098] of Zhuo which recite “[0073] … the detection period of the key frame image may also be set, for example, 10 frames, 20 frames or 50 frames are set as a detection period … If the key point data changes greatly, for example, the change in the number of key points is greater than the preset threshold, or the displacement change of the key point position change is greater than When the threshold is preset, the current key point data can be used as new key point data, that is, the current image to be detected is used as a new key frame image … [0098] … when the proportion of change data in the matching result is greater than a preset threshold, update the current key point data. Track the keypoint data of the target …” which teach the concept of the limitation “determine the consecutive frames as key frames if the relative spatial coordinates of the feature point are moved a reference range or more between the consecutive frames, wherein obtaining the relative spatial coordinates of the feature point is performed only on the key frames”, under broadest reasonable interpretation.
Claim Objections
Claim 5 is objected to because of the following informalities:  “the absolute coordinates of the feature point” appears to be a typographical error and should be “the absolute spatial coordinates of the feature point”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-10 and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 9 recite “determine the consecutive frames as key frames if the relative spatial coordinates of the feature point are moved a reference range or more between the consecutive frames, wherein obtaining the relative spatial coordinates of the feature point is performed only on the key frames”. Specification only has support to determine a frame as a key frame if the relative spatial coordinates of the feature point are moved a reference range or more between the consecutive frames, wherein obtaining the relative spatial coordinates of the feature point is performed only on [the] key frame(s). However, there is no support for the limitation “determine the consecutive frames as key frames if … between the consecutive frames”.
.
Claims 2, 4-8, 10 and 12-16 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 are indefinite because as Examiner pointed out in the previous office action that “IF, “at least one or more road facility objects” is meant to be referring back to the same road facility object previously recited and/or if the road facility object previously recited is a part of the at least one or more road facility objects; then it is further unclear, to the Examiner how all the last three limitations of claims 1 and 9 are being performed (for example, how are the relative spatial coordinates of the feature point of the at least one or more road facility objects corrected based on a coordinate point of the GCP object which is [included in] the road facility object itself and why such correction would even take place if absolute spatial coordinates of the road facility object [GCP object] is already recognized)”. In other words, based on Examiner’s understanding and the specification, the road facility object(s) which the feature point of such is extracted, matched, tracked, relative spatial coordinates obtained and absolute spatial coordinates obtained are for different road facility object(s) than the road facility object including at least one of a ground control point (GCP) and an ordinary object because a GCP object whose absolute spatial coordinates are known is used to correct relative spatial coordinates of a feature point of another/different road object(s) in the road image. However, based on the claims as currently amended, it appears as if the road facility object whose absolute spatial coordinates of its feature point is obtained is the same as the road facility object such as the GCP object and/or the ordinary object which Examiner believes should not the case here unless otherwise explained by the Applicant. Therefore, either further clarification and/or amendment is necessary or a 35 USC 112(a) rejection might be necessary based on Applicant’s explanation/ amendments. Examiner notes that this confusion/indefiniteness applies to the dependent claims as well. For example, claims 7 and 15 are indefinite because of the recited limitation “absolute spatial coordinates of the road object”. It is unclear, to the Examiner, whether there is any difference between absolute spatial coordinates of the road object in claims 7 and 15 and “the GCP object whose absolute spatial coordinates are known” in claims 1 and 9 since the road object is the road facility object which includes the GCP object. Examiner has pointed to claims 7 and 15 as an example; however, Applicant should consider all dependent claims once a further amendment is applied to make sure all claims are consistent.

Claim 2 is indefinite because of the recited limitation “a map creating server … to create the high-definition map”. Since claim 1 previously recites that the map creating device creates the high-definition map; it is unclear, to the Examiner, why claim 2 includes the server creating the same map. Is this a new map? Are both server and the map creating device(s) creating the same map? Examiner notes that claim 10 is no longer rejected herein since an amendment has been applied to overcome such rejection; however, the same amendment has not been applied to claim 2.

Claims 4, 5 and 7 are indefinite because of the recited limitation “wherein the map creating device is configured to …”. It is unclear, to the Examiner, whether Applicant meant to instead recite “wherein the map creating device is further configured to …” or whether the limitations of claims 4, 5 and 7 are meant to replace the limitations of claim 1.

Claim 7 recites the limitations “the road object” and “the mid-air object” in line 4. There is insufficient antecedent basis for such limitations in the claim.

Claims 6, 8, 10, 12-14 and 16 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-10 and 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1 and 9 recite “extract a feature point of the recognized road facility object; match and track the extracted feature point between consecutive frames among frames of the road image; obtain relative spatial coordinates of the feature point to 15minimize a difference between camera pose information predicted from the tracked feature point and calculated camera pose information; obtain absolute spatial coordinates of the feature point by correcting the relative spatial coordinates of the feature point based on a coordinate point of the GCP object whose absolute spatial coordinates are known when the GCP object is recognized; and determine the consecutive frames as key frames if the relative spatial coordinates of the feature point are moved a reference range or more between the consecutive frames, wherein obtaining the relative spatial coordinates of the feature point is performed only on the key frames”. These limitations are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, the claim limitations encompass a person looking at data collected and determining information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the captured data could determine the various information and data therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claim 1) that the various steps are being executed in a system does not take the limitations out of the mental process grouping.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the combination of additional elements in the claim 1 “A system creating a high-definition map, the system comprising: a camera fixed to a probe vehicle to capture a road image; and a map creating device fixed to the probe vehicle to create the high-definition map using the road image received from the camera, wherein the map creating device is configured to: recognize a road facility object and a property of the road facility object from the road image by an image processing scheme including machine learning, the road facility object including at least one of a ground control point (GCP) object and an ordinary object” and claim 9 “A method of creating a high-definition map using a road image captured by a camera fixed to a probe vehicle, the method comprising: recognizing a road facility object and a property of the road facility object from the road image by an image processing scheme including machine learning, the road facility object including at least one of a ground control point (GCP) object and an ordinary object”, do not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application. Specifically, the capturing steps recited in claims 1 and 9 are recited at a high level of generality (i.e., as a general means of capturing an image), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  The creating and recognizing steps are also recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea. The additional elements of claims 1 and 9 such as a generic “system”, “camera”, “road image” “map creating device to/is configured to” and “by an image processing scheme including machine learning”, under broadest reasonable interpretation, merely describes how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The “system”, “camera”, “road image” “map creating device to/is configured to” and “by an image processing scheme including machine learning” are recited at a high level of generality and merely automate the steps. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-solution activity) and insignificant extra-solution activity and/or mere instructions to apply the exception using generic computer components. Further, applicant’s specification does not provide any indication that the steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
The dependent claims (2, 4-8, 10 and 12-16) further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
As such, claims 1-2, 4-10 and 12-16 are rejected under 35 USC 101, and thus are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 10, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (WO2020045323A1) in view of Cho (KR20190034130A1) in further view of Angel (US10902263B1) in yet further view of Zhuo (CN110378264A).
	Regarding claim 1, Watanabe discloses a system creating a high-definition map (see at least [0002], [0017], [0018] and [0020]), the system comprising: a camera fixed to a probe vehicle to capture a road image (see at least [0002], [0017], [0018] and [0020]); and create the high-definition map using the road image received from the camera5received  (see at least [0002], [0017], [0018] and [0020]), wherein map creating device is configured to: recognize a road facility object and a property of the road facility object from the road image, the road facility object including at least one of a ground control point (GCP) object and an ordinary object (see at least [0022], [0032] and [0107]); 10extract a feature point of the recognized road facility object (see at least [0007], [0030], [0031], [0040], [0021] and [0107]); obtain relative spatial coordinates of the feature point (see at least [0007], [0030], [0031] and [0040]); and obtain absolute spatial coordinates of the feature point by correcting the relative spatial coordinates of the feature point based on a coordinate point of the GCP object whose absolute spatial coordinates are known when the GCP object is recognized (see at least [0007], [0008], [0107], [0118], [0120], [0121] and [0131]).
Watanabe does not explicitly disclose map creating device to create the high-definition map; match and track the extracted feature point between consecutive frames among frames of the road image; obtain relative spatial coordinates of the feature point to 15minimize a difference between camera pose information predicted from the tracked feature point and calculated camera pose information. However, such matter is suggested by Cho (see at least [0016], [0017], [0018], [0024]-[0028], [0030],-[0035], [0038], [0039] and [0043]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Watanabe to incorporate the teachings of Cho which teaches map creating device to create the high-definition map; match and track the extracted feature point between consecutive frames among frames of the road image; obtain relative spatial coordinates of the feature point to 15minimize a difference between camera pose information predicted from the tracked feature point and calculated camera pose information since they are both directed to creating map(s) and incorporation of the teachings of Cho would increase accuracy and thereby increase safety and reliability of the overall system.
Watanabe as modified by Cho does not explicitly disclose recognizing the road facility object and the property of the road facility object from the road image by an image processing scheme including machine learning. However, such matter is suggested by Angel (see at least Col.2 lines 33-56; Col.3 lines 8-21 and Col.9 lines 15-27). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Watanabe as modified by Cho to incorporate the teachings of Angel which teaches recognizing the road facility object and the property of the road facility object from the road image by an image processing scheme including machine learning since they are all directed to object detection and incorporation of the teachings of Angel would increase accuracy and reliability and thereby increase the safety of the overall system.
Watanabe as modified by Cho and Angel fails to disclose determine the consecutive frames as key frames if the relative spatial coordinates of the feature point are moved a reference range or more between the consecutive frames, wherein obtaining the relative spatial coordinates of the feature point is performed only on the key frames. However, such matter is suggested by Zhuo (see at least [0050], [0072], [0073] and [0098]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Watanabe as modified by Cho and Angel to incorporate the teachings of Zhuo which teaches determine the consecutive frames as key frames if the relative spatial coordinates of the feature point are moved a reference range or more between the consecutive frames, wherein obtaining the relative spatial coordinates of the feature point is performed only on the key frames since they are all directed to feature extraction of image(s) and incorporation of the teachings of Zhuo would reduce computation load and thereby increase efficiency of the overall system.

Regarding claim 2, Watanabe as modified by Cho, Angel and Zhuo discloses further comprising a map creating server gathering the absolute spatial coordinates of the feature point and the property of the road facility object from the map creating device to create the high-definition map (see at least Watanabe [0002], [0007], [0017], [0018], [0020]-[022], [0032] and [0104]-[0107]).

Regarding claim 6, Watanabe as modified by Cho, Angel and Zhuo discloses wherein the map creating server analyzes a route of the probe vehicle and a route of another probe vehicle to detect an overlapping route and corrects the absolute spatial coordinates of the feature point in the overlapping route based on a difference between the absolute spatial coordinates of the feature point determined by the probe vehicle and the other probe vehicle (see at least Watanabe [0007], [0014], [0017], [0020], [0104]-[0106], [0115] and [0131]).  

Regarding claim 8, Watanabe as modified by Cho, Angel and Zhuo discloses wherein the GCP object includes at least one of a manhole cover, a fire hydrant, an end or connector of a road facility, or a road drainage structure (see at least Watanabe [0022], [0032] and [0107]).

Regarding claims 9, 10, 14 and 16, claims 9, 10, 14 and 16 are commensurate in scope with claims 1, 2, 6 and 8, respectively. See above for the rejection of claims 1, 2, 6 and 8.

Claims 4, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (WO2020045323A1) in view of Cho (KR20190034130A1) in further view of Angel (US10902263B1) in yet further view of Zhuo (CN110378264A) and in yet further view of Zhang (US20180188026A1).
Regarding claim 4, Watanabe as modified by Cho, Angel and Zhuo fails to disclose wherein the map creating device is configured to determine that the feature point present in the key frames is a tie point and delete other feature points than the tie point. However, such matter is suggested by Zhang (see at least [0085], [0097], [0103] and [0104]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Watanabe as modified by Cho and Zhuo to incorporate the teachings of Zhang which teaches wherein the map creating device is configured to determine that the feature point present in the key frames is a tie point and delete other feature points than the tie point since they are all directed to feature extraction of image(s) and incorporation of the teachings of Zhang would reduce computation load even more and thereby increase efficiency of the overall system.

Regarding claim 5, Watanabe as modified by Cho, Angel and Zhuo does not explicitly disclose wherein the map creating device is configured to, if the probe vehicle passes again through a same area, detect a loop route from a route along which the probe vehicle has travelled and correct the absolute spatial coordinates of the feature point based on a difference in the 15absolute coordinates of the feature point between a past time and a current time. However, such matter is suggested by Zhang (see at least [0006], [0008], [0032], [0059], [0092], [0093], [0098], [0107], [0110]-[0116] and [0124]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Watanabe as modified by Cho, Angel and Zhuo to incorporate the teachings of Zhang which teaches wherein the map creating device is configured to, if the probe vehicle passes again through a same area, detect a loop route from a route along which the probe vehicle has travelled and correct the absolute spatial coordinates of the feature point based on a difference in the 15absolute coordinates of the feature point between a past time and a current time since they are all directed to creating map(s) and incorporation of the teachings of Zhang would increase accuracy and thereby increase reliability of the overall system.

Regarding claims 12 and 13, claims 12 and 13 are commensurate in scope with claims 4 and 5, respectively. See above for the rejection of claims 4 and 5.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (WO2020045323A1) in view of Cho (KR20190034130A1) ) in further view of Angel (US10902263B1) in yet further view of Zhuo (CN110378264A) and in yet further view of Wang (US20210350572A1).
Regarding claim 7, Watanabe as modified by Cho, Angel and Zhuo discloses wherein the map creating device is configured to determine whether the road facility object is the road object or the mid-air object based on the property of the road facility object (see at least Watanabe [0020]-[0022], [0032] and [0107]).
Watanabe as modified by Cho, Angel and Zhuo fails to disclose obtain absolute spatial coordinates of the road object in the frames of the road image using a homography transform on at least four coordinate points 5whose spatial coordinates have been known. However, such matter is suggested by Wang (see at least [0076], [0077], [0088] and [0106]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Watanabe as modified by Cho, Angel and Zhuo to incorporate the teachings of Wang which teaches obtain absolute spatial coordinates of the road object in the frames of the road image using a homography transform on at least four coordinate points 5whose spatial coordinates have been known since they are all directed to vehicle systems and incorporation of the teachings of Wang would increase accuracy and efficiency of the overall system.

Regarding claim 15, claim 15 is commensurate in scope with claim 7, respectively. See above for the rejection of claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./           Examiner, Art Unit 3667      

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667